This action is brought by the Page Lumber Company to foreclose certain liens. The defendants W.D.F. Case and Johnie Helm *Page 534 
were the contractors, and constructed seven cottages on the property of the defendants Ira S. Lawrence and Luke Langston, in the city of Muskogee, Okla. The value of the material delivered at the place of construction of said houses amounted to $3,427.70. Of this amount $404.25 remained unpaid. Judgment was rendered in favor of plaintiff and against W.D. Case and Johnie Helm for the sum of $404.25, with interest at the rate of 6 per cent. per annum from August 31, 1911, and costs of suit. Of this amount, $211.56 was declared a lien upon the property involved in this action. Plaintiff in error has properly perfected its appeal from the order of court refusing to make the entire sum of $404.25, and interest, a lien against the property.
Briefs have been served and filed on behalf of the plaintiff in error, in compliance with the rules of this court, but defendants in error have neither filed a brief nor offered any excuse for their failure to do so. We have examined the record, and the brief filed appears reasonably to sustain the assignments of error, and, under the authorities, this court is not required to search the record to find some theory upon which the judgment may be sustained, but may reverse the judgment in accordance with the prayer of the petition of the plaintiff in error.
This cause should therefore be reversed and remanded, with directions to the trial court to enter a decree that the entire judgment of $404.25 be a lien against the east 40 feet of lot 4, and all of lots 5, 6, and 7, in block 354, of the city of Muskogee, Okla.
By the Court: It is so ordered. *Page 535